Order directing that the petition of Marcellus H. Evans for member of the House of Representatives from the Fifth Congressional District in the State of New York, filed with the Board of Elections of the City of New York, be restored and reinstated so that the name of the petitioner shall appear as a candidate for the aforesaid office on the ballot of the Democratic party for the primary election to be held on August 11, 1942, reversed on the law and the facts, without costs, and application denied, without costs. The court is of the opinion that within the purview of section 135 of the Election Law the subscribing witness Greve did not know the persons who subscribed to the petition. The fact is, as disclosed by the testimony, that Greve did not know those persons. The validity of their signatures is the only question involved. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.